FILED
                             NOT FOR PUBLICATION                            MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MIGUEL OROZCO INFANTE,                           No. 14-70716

               Petitioner,                       Agency No. A200-157-530

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Miguel Orozco Infante, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Orozco Infante’s unexhausted contentions

that the IJ violated his constitutional, statutory, and regulatory rights to counsel by

denying his request for an additional continuance, or that he qualifies for asylum,

withholding of removal, and protection under the Convention Against Torture. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (we lack jurisdiction to

review legal claims not presented in an alien’s administrative proceedings before

the BIA).

      We also lack jurisdiction to consider any claim of ineffective assistance of

counsel, because Orozco Infante did not raise it with the BIA in a motion to

reopen. See Liu v. Waters, 55 F.3d 421, 424-25 (9th Cir. 1995) (requiring

exhaustion of ineffective assistance of counsel claim through a motion to reopen

before the BIA).

      Finally, we lack jurisdiction over claims regarding prosecutorial discretion,

see Vilchiz-Soto v. Holder, 688 F.3d 642 (9th Cir. 2012), and do not consider

evidence outside the administrative record, see Fisher v. INS, 79 F.3d 955, 963 (9th

Cir. 1996) (en banc) (the court’s review is limited to the administrative record).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     14-70716